


Exhibit 10.4

 

AMENDMENT TO AGREEMENT

 

This AMENDMENT TO AGREEMENT is made effective as of this  1st day of May, 2005,
by and between Biovail Laboratories International SRL, a Barbados International
Society with Restricted Liability having a principal place of business at
Chelston Park, Building 2, Collymore Rock, St. Michael, BH1, Barbados, W.I.
(“Biovail”), and SmithKline Beecham Corporation, a GlaxoSmithKline company, a
corporation duly organized and existing under the applicable laws of the
Commonwealth of Pennsylvania having a principal place of business at One
Franklin Plaza, Philadelphia, PA 19101 (“GSK”).

 

WHEREAS, the parties are parties to an Amended and Restated Distribution Rights
Agreement (the “Agreement”) effective as of October 26, 2001; and

 

WHEREAS, the parties now desire to amend the Agreement,

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, GSK and Biovail agree as
follows:

 

1.             Effective as of the date set forth above, the definition of
“Territory” set forth in Article 1 of the Agreement is hereby amended to add the
United States Virgin Islands.

 

2.             All other terms of the Agreement shall remain in full force and
effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment to Agreement the
day and year first above written.

 

 

SMITHKLINE BEECHAM CORPORATION

 

BIOVAIL LABORATORIES INTERNATIONAL SRL

 

 

 

 

 

 

By:

/s/ Donald F. Parman

 

By:

/s/ John A.R. McCleery

Title:

Vice President & Secretary

 

Title:

Vice President, General Manager

 

--------------------------------------------------------------------------------

 
